       Case 3:19-cr-00163-KAD Document 87 Filed 07/16/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT

                           DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,

            Plaintiff,

V.                                  NO.     3: 19-cr-0O 163 (KAD)

MICHAEL VERZELLA,

            Defendant.              JULY 16, 2O2O

       DEFENDANT'S RESPONSE TO GOVERNMENT'S SENTENCING
                        MEMORANDUM

      The Government, in its Sentencing Memorandum, as expected, presents

a professional and reasoned positionl. That presentation, however, is

overshadowed, expectedly, by the multiple submissions from the clients, their

parents, and others associated with Chapel Haven. There is, in brief, no

shortage of emotion and anger. If unrecognízed and unaddressed, that anger


rThere is a need, however, to clarify the discussion of cash at Chapel Haven
events pages 7-8 of the Government's Memorandum. That discussion leaves
the impression that the payment of cash by clients was devised by Mr. Verzella.
That is not the case. That system, in one form or another, was in place when
he arrived at Chapel Haven some thirteen years earlier. While he does not
deny taking some of that cash, it was not a system which he set up as part of
an overall scheme. To draw that inference would be incorrect.




                                        L
       Case 3:19-cr-00163-KAD Document 87 Filed 07/16/20 Page 2 of 5




and. emotion can infect     this sentencing. The sentencing statute, 18 U.S.C.
3553a is the vaccine against that infection. It requires no more nor less than

that the sentence be "sufficient but not greater than necessary" to fulfill the

objections of the sentencing statute. And while those emotionally invested in

the case may want a different result, "sufficient and not greater than

necessary" remains the goal.

      With that in mind, we ask the court to take into consideration the

following:

       1.    The pandemic and the problems that     it has created in our society, in

             our country, and in particular in the prison system continues and

             there is no real end in sight. Those incarcerated are at   risk. Mr.
             VerzeI\a, as noted, has a history of asthma which presents a greater

             risk for infection.
       2.    Tl¡e availability of alternative sentencing such as home confinement.

       3. Chapel Haven submitted an insurance claim for more than Four
             Hundred Thousand ($400,000.00) Dollars and of that claim only

             approximatelY half was honored.




                                            2
       Case 3:19-cr-00163-KAD Document 87 Filed 07/16/20 Page 3 of 5




     4. That the guideline enhancements - abuse of trust, vulnerable victims,
         and a number of victims    - when     added together on a guideline point

           scale, overstate the seriousness of the offense and come close to

           double counting. Abuse of trust is almost implicit in this specific type

           of crime, particularly the use of a "company credit card". Likewise,

           the vulnerability of the victims and their number in the content of this

           case. And while not a precise "double counting" stacking of those

           three enhancements bears that flavor.

Conclusion

      In addition to the requests set forth our initial memorandum, we ask the

court to consider:

      1.   That a portion of the sentence be to home confinement;

      2. Thatif incarceration    is considered, a recommendation to a camp and

           to an RDAP Program given Mr.Verzella's recent heavy involvement in

           alcohol.




                                           3
Case 3:19-cr-00163-KAD Document 87 Filed 07/16/20 Page 4 of 5




                      RESPECTFULLY SUBMITTED,

                      THE DEFENDANT,
                      MICHAEL VERZELLA

                      By /s/ William F. Dow, III
                      William F. Dow, III (ct00161)
                      JACOBS & DOW, LLC
                      350 Orange Street
                      New Haven, CT 06511
                      Telephone: 203-772-3 100
                      Facsimile : 203-772-169 I
                      E-Mail:   wdow@j acobslaw.com




                                4
        Case 3:19-cr-00163-KAD Document 87 Filed 07/16/20 Page 5 of 5




                           CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on July 16, 2O2O the foregoing was

filed electronically and served by mail on anyone unable to accept electronic

fîling. Notice of this filing will be sent by e-mail to all parties by operation of the
court's electronic filing system or by mail to anyone unable to accept electronic

filing as indicated on the Notice of Electronic Filing. Parties may access this filing

through the court's CM/ECF System.



                                          /sl           F. Dow, III
                                                William F. Dow, III




                                            5
